DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 9, 12, 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al., hereinafter referred to as Wang (US 2016/0198088 A1).

	As per claim 1, Wang discloses a video processing method (Wang: Abstract.), applied to an unmanned aerial vehicle (UAV) (102, 202) equipped with a camera device (104, 204) for capturing videos (Wang: Figs. 1, 2 & Paras. [0233], [0240].), the method comprising:
in response to the UAV (102, 202) moving in accordance with a flight trajectory (i.e., flight path, Para. [0280]), controlling the camera device (104, 204) of the UAV (102, 202) to obtain a first video segment when reaching a first photography point (Wang: Paras. [0221], [0223] disclose the UAV navigates to predetermined location coordinates [i.e., a first photography point] to capture images/video to obtain a first video segment.);
in response to reaching a second photography point as the UAV (102, 202) continues moving, controlling the camera device (104, 204) of the UAV (102, 202) to capture environmental images to obtain a panoramic image, and generating a second video segment based on the panoramic image (Wang: Paras. [0221], [0223], [0224] disclose the UAV navigates to predetermined location coordinates [i.e., a second photography point] to capture images to obtain a second video segment. For example, one location may capture images/video of with a rotation angle of less than 60° and a second location may capture images/video with a rotation angle of 360° to obtain a panoramic image. Paras. [0238], [0239] disclose generating the second video segment via stitching the panoramic image.); and
(Wang: Paras. [0221], [0223], [0224] disclose generating the first and second video segments and Figs. 11-13, Paras. [0325]-[0327] disclose generating a target video by stitching all images/video captured at different time intervals. For example, a first time segment may correspond with the first video segment and a second time segment may correspond with the second video segment.).

	As per claim 2, Wang discloses the method according to claim 1, wherein:
the first photography point and the second photography point are two points on the flight trajectory (Wang: Paras. [0221], [0223] disclose the navigates to predetermined location coordinates [i.e., points on the flight trajectory].).

	As per claim 3, Wang discloses the method according to claim 1, wherein:
the first photography point is a first position point on the flight trajectory and selected according to a received selection operation (Wang: Paras. [0221], [0223] disclose a remote terminal 108 selecting location coordinates for the UAV and the UAV receives the selection operation to navigate to the location coordinates [i.e., points on the flight trajectory].); and
the second photography point is a second position point on the flight trajectory and selected according to a received selection operation (Wang: Paras. [0221], [0223] disclose a remote terminal 108 selecting location coordinates for the UAV and the UAV receives the selection operation to navigate to the location coordinates [i.e., points on the flight trajectory].).

	As per claim 4, Wang discloses the method according to claim 1, further including:
acquiring a first position point and a second position point; based on position information of the first position point and the second position point, determining the flight trajectory of the UAV; and
using the first position point as the first photography point, and using the second position point as the second photography point (Wang: Paras. [0221], [0223] disclose the UAV acquiring the location coordinates that determine the flight path to navigate for image capture.).

	As per claim 5, Wang discloses the method according to claim 1, wherein:
the first photography point and the second photography point are two time points during the UAV moving in accordance with the flight trajectory (Wang: Paras. [0221], [0223], [0324] disclose the location coordinates can be time scheduled for image capture.).
	As per claim 9, Wang discloses the method according to claim 1, wherein in response to reaching the second photography point as the UAV continues moving, controlling the camera device of the UAV to capture environmental images to obtain the panoramic image includes:
in response to reaching the second photography point as the UAV continues moving, controlling a gimbal (106, 206) of the UAV to rotate, wherein the camera device of the UAV follows rotation of the gimbal to obtain the panoramic image (Wang: Fig. 2, element 207 & Paras. [0242], [0244] disclose the camera device 204 of the UAV follows rotation 207 of the gimbal 206 to obtain the panoramic image.).

As per claim 12, Wang discloses the method according to claim 9, wherein controlling the camera device of the UAV to capture the environmental images to obtain the panoramic image includes:
adjusting a pitch angle of the gimbal of the UAV to a first pitch angle (Wang: Fig. 2 & Para. [0219] disclose adjusting a pitch angle of the gimbal (106 206).);
by turning a yaw angle of the gimbal, controlling the gimbal to make a circular rotation, and obtaining a first environmental image captured by the camera device during the rotation following movement of the gimbal (Wang: Fig. 2, element 207 & Paras. [0242], [0244] disclose the camera device 204 of the UAV follows a yaw angle 207 of the gimbal 206 to obtain the panoramic image.);
after controlling the rotation for one round, adjusting the pitch angle of the gimbal to a second pitch angle (Wang: Figs. 2, 3 & Paras. [0219], [0244] disclose adjusting any of the three axis of the gimbal (106 206) to any angle.);
by turning the yaw angle of the gimbal, controlling the gimbal to make a circular rotation, and obtaining a second environmental image captured by the camera device during the rotation following movement of the gimbal (Wang: Fig. 2, element 207 & Paras. [0242], [0244] disclose the camera device 204 of the UAV follows a yaw angle 207 of the gimbal 206 to obtain the panoramic image.); and
stitching the first environmental image with the second environmental image to obtain the panoramic image (Wang: Para. [0283] disclose stitching the images obtain the panoramic image.).

	


As per claim 16, Wang discloses a video processing device (Wang: Abstract.), comprising:
a memory (1206) and a processor (1204), wherein:
the memory (1206) is configured to store program instructions (Wang: [0359]-[0361].); and
the processor (1204) is configured to execute the program instructions stored in the memory (1206) to implement a video processing method applied to an unmanned aerial vehicle (UAV) (102, 202) equipped with a camera device (104, 204, 1202) for capturing videos, and the processor (1204) is configured to:
in response to the UAV (102, 202) moving in accordance with a flight trajectory, control the camera device of the UAV (102, 202) to obtain a first video segment when reaching a first photography point (Wang: Paras. [0221], [0223] disclose the UAV navigates to predetermined location coordinates [i.e., a first photography point] to capture images to obtain a first video segment.);
in response to reaching a second photography point as the UAV (102, 202) continues moving, control the camera device (104, 204) of the UAV (102, 202) to capture environmental images to obtain a panoramic image, and generate a second video segment based on the panoramic image (Wang: Paras. [0221], [0223], [0224] disclose the UAV navigates to predetermined location coordinates [i.e., a second photography point] to capture images to obtain a second video segment. For example, one location may capture images/video of with a rotation angle of less than 60° and a second location may capture images/video with a rotation angle of 360° to obtain a panoramic image. Paras. [0238], [0239] disclose generating the second video segment via stitching the panoramic image.); and
generate a target video based on the first video segment and the second video segment (Wang: Paras. [0221], [0223], [0224] disclose generating the first and second video segments and Figs. 11-13, Paras. [0325]-[0327] disclose generating a target video by stitching all images/video captured at different time intervals. For example, a first time segment may correspond with the first video segment and a second time segment may correspond with the second video segment.).

As per claim 17-20, the claims recites analogous limitations to claims 2-5 above, and
are therefore rejected on the same premise.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 & 7 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Short et al., hereinafter referred to as Short (WO 2016/161426 A1). 

	As per claim 6, Wang discloses the method according to claim 4, wherein based on the position information of the first position point and the second position point, determining the flight trajectory of the UAV includes:
based on the position information of the first position point and the second position point, 
determining the (Wang: Paras. [0221], [0223] disclose the navigates to predetermined location coordinates [i.e., determined flight trajectory].).
	However Wang does not explicitly disclose “… and according to a first trajectory generation rule, generating a linear trajectory between first photography point and the second photography point; and determining the linear trajectory as the flight trajectory.”
	Further, Short is in the same field of endeavor and teaches according to a first trajectory generation rule, generating a linear trajectory between first photography point and the second photography point; and determining the linear trajectory as the flight trajectory (Short: Paras. [0018], [0040] disclose a pilotless aircraft generating, determining and travelling on a straight line between two points.).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Wang and Short before him or her, to modify the UAV system of Wang to include the linear trajectory feature as described in Short. The motivation for doing so would have been to improve navigation of UAV’s by providing increased mobility between waypoints (Short: [0005].).  
	
As per claim 7, Wang discloses the method according to claim 4, wherein based on the position information of the first position point and the second position point, determining the flight trajectory of the UAV includes:
based on the position information of the first position point and the second position point,
determining the (Wang: Paras. [0221], [0223] disclose the navigates to predetermined location coordinates [i.e., determined flight trajectory].).
	However Wang does not explicitly disclose “… and according to a second trajectory generation rule, generating a curved trajectory between first photography point and the second photography point; and determining the curved trajectory as the flight trajectory.”
	Further, Short is in the same field of endeavor and teaches according to according to a second trajectory generation rule, generating a curved trajectory between first photography point and the second photography point; and determining the curved trajectory as the flight trajectory (Short: Paras. [0018], [0040] disclose a pilotless aircraft generating, determining and travelling on a curved trajectory between two points.).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Wang and Short before him or her, to modify the UAV system of Wang to include the curved trajectory feature as described in Short. The motivation for doing so would have been to improve navigation of UAV’s by providing increased mobility between waypoints (Short: [0005].).










Claims 10 & 11 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Rischmuller et al., hereinafter referred to as Rischmuller (US 2013/0176423 A1).

	As per claim 10, Wang discloses the method according to claim 1, wherein in response to reaching the second photography point as the UAV continues moving, controlling the camera device of the UAV to capture environmental images to obtain the panoramic image includes:
in response to reaching the second photography point as the UAV continues moving, (Wang: Fig. 2, element 207 & Paras. [0242], [0244] disclose the camera device 204 of the UAV follows rotation 207 of the gimbal 206 to obtain the panoramic image.).
	However Wang does not explicitly disclose “… controlling the UAV to rotate, wherein the camera device of the UAV follows rotation of the UAV …”. 
	Further, Rischmuller is in the same field of endeavor and teaches controlling the UAV to rotate, wherein the camera device of the UAV follows rotation of the UAV (Rischmuller: Fig. 4, Paras. [0084], [0085] disclose controlling the drone to rotate, wherein the camera device of the drone follows rotation of the drone.).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Wang and Rischmuller before him or her, to modify the UAV of Wang to include the rotating camera with UAV feature as described in Rischmuller. The motivation for doing so would have been to improve image capturing control by providing immersive capture modes that permit users to use a UAV like a camcorder (Rischmuller: [0009].). 







	As per claim 11, Wang discloses the method according to claim 10, wherein in response to reaching the second photography point as the UAV continues moving, controlling the UAV to rotate includes: controlling the UAV (Wang: Fig. 2, element 207 & Paras. [0242], [0244] disclose controlling the UAV.).
	However Wang does not explicitly disclose “… controlling the UAV to make a circular rotation in a clockwise direction, or controlling the UAV to make a circular rotation in a counterclockwise direction.” 
	Further, Rischmuller teaches controlling the UAV to make a circular rotation in a clockwise direction, or controlling the UAV to make a circular rotation in a counterclockwise direction (Rischmuller: Fig. 4, Paras. [0085], [0090] disclose controlling the UAV to make a circular rotation in a clockwise direction, or controlling the UAV to make a circular rotation in a counterclockwise direction.).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Wang and Rischmuller before him or her, to modify the UAV of Wang to include the rotating direction UAV feature as described in Rischmuller. The motivation for doing so would have been to improve image capturing control by providing immersive capture modes that permit users to use a UAV like a camcorder (Rischmuller: [0009].).












Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Han et al., hereinafter referred to as Han (US 2016/0191795 A1).

	As per claim 13, Wang discloses the method according to claim 12, wherein stitching the first environmental image with the second environmental image to obtain the panoramic image includes:
obtaining a first feature set of the first environmental image and a second feature set of the second environmental image (Wang: Paras. [0283], [0303] disclose obtaining feature sets of corresponding images.);
performing a feature matching according to the first feature set and the second feature set to obtain a matched feature set (Wang: Paras. [0283], [0303] disclose computes the feature sets to obtain a matched feature set.);

(Wang: Paras. [0283] disclose stitching the images obtain the panoramic image.).
	However Wang does not explicitly disclose “… determining a stitching line between the first environmental image and the second environmental image according to the matched feature set; and
according to the determined stitching line, stitching the first environmental image with the second environmental image to obtain the panoramic image”. 
	Further, Han is in the same field of endeavor and teaches determining a stitching line between the first environmental image and the second environmental image according to the matched feature set (Han: Paras. [0026]-[0028] disclose determining a stitching line between the first images according to a matched feature set.); and
according to the determined stitching line, stitching the first environmental image with the second environmental image to obtain the panoramic image (Han: Paras. [0028], [0030] disclose according to the determined stitching line, stitching the images to obtain the panoramic image.).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Wang and Han before him or her, to modify the image stitching algorithm of Wang to include the stitching line feature as described in Han. The motivation for doing so would have been to improve panoramic viewing by providing additional estimation that leads an intelligent stitching pipeline algorithm (Han: [0005], [0006].).

Claims 8, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Chen (US 2017/0169854 A1).

	As per claim 8, Wang discloses the method according to claim 1, wherein:
(Wang: Paras. [0221], [0223] disclose the first video segment of the panoramic image.).
	However Wang does not explicitly disclose “… a last video frame of the first video segment is used as a first image …”. 
	Further, Chen is in the same field of endeavor and teaches a last video frame of the first video segment is used as a first image (Chen: Para. [0020] discloses a last video frame of a first video segment can be used as a first image when the user plays the combined video.). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Wang and Chen before him or her, to modify the panoramic video system of Wang to include the last frame first image feature as described in Chen. The motivation for doing so would have been to improve video stitching based methods by providing diversified presentations of a video (Chen: [0004].).







	As per claim 14, Wang discloses the method according to claim 1, after generating the target video based on the first video segment and the second video segment (Wang: Figs. 11-13, Paras. [0325]-[0327] disclose generating a target video by stitching all images/video captured at different time intervals.), further including:

	However Wang does not explicitly disclose “… in responding to detecting a playback instruction for the target video, starting to play the target video from the second video segment; or starting to play the target video from the first video segment.” 
	Further, Chen teaches in responding to detecting a playback instruction for the target video, starting to play the target video from the second video segment; or starting to play the target video from the first video segment (Chen: Para. [0020] discloses playing a target video [i.e., stitched video segments] from any segment of the combined video when the user plays the combined video.). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Wang and Chen before him or her, to modify the panoramic video system of Wang to include the playing target video starting video segment feature as described in Chen. The motivation for doing so would have been to improve video stitching based methods by providing diversified presentations of a video (Chen: [0004].).












Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Chen et al., hereinafter referred to as Chen 579 (US 2016/0266579 A1).

	As per claim 15, Wang discloses the method according to claim 1, after generating the target video based on the first video segment and the second video segment (Wang: Figs. 11-13, Paras. [0325]-[0327] disclose generating a target video by stitching all images/video captured at different time intervals.), 
	However Wang does not explicitly disclose “… further including: in responding to detecting a sharing operation instruction for the target video, sharing the target video.” 
	Further, Chen 579 is in the same field of endeavor and teaches further including: in responding to detecting a sharing operation instruction for the target video, sharing the target video (Chen 579: Para. [0062] discloses a user may share recordings [i.e., target video] or desired portions of recordings such as clips of interest with other users through the app 215a and 215b.).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Wang and Chen 579 before him or her, to modify the UAV imaging system of Wang to include the sharing operation feature as described in Chen 579. The motivation for doing so would have been to improve security systems by providing drone surveillance software that increases image viewing interaction between multiple users and devices (Chen 579: [0002]-[0005].).












Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and can be viewed in the list of cited references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEET DHILLON whose telephone number is (571) 270-5647.  The examiner can normally be reached on M-F: 5am-1:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sath V. Perungavoor can be reached on 571-272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PEET DHILLON/Primary Examiner
Art Unit: 2488
Date: 02-11-2021